    Case: 1:19-cr-00587 Document #: 87 Filed: 07/20/20 Page 1 of 4 PageID #:308




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                No. 19 CR 587
              v.
                                                Judge Robert W. Gettleman
 GARY S. WINEMASTER, et al.


        AMENDED PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d),

it is hereby ORDERED:

      1.     All of the materials provided by (a) the United States and (b) third

parties responding to trial subpoenas, in preparation for, or in connection with, any

stage of the proceedings in this case (collectively, “the materials”) are subject to this

protective order and may be used by defendants and defendants’ counsel (defined as

counsel of record in this case) solely in connection with the defense of this case, and

for no other purpose, and in connection with no other proceeding, without further

order of this Court.

      2.     Defendants and defendants’ counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than the United

States, persons employed to assist in the defense, persons who are interviewed as

potential witnesses, counsel for potential witnesses, and other persons to whom the

Court may authorize disclosure (collectively, “authorized persons”). Potential
    Case: 1:19-cr-00587 Document #: 87 Filed: 07/20/20 Page 2 of 4 PageID #:309




witnesses and their counsel may be shown copies of the materials as necessary to

prepare the defense, but may not retain copies without prior permission of the Court.

      3.     Certain materials disclosed or to be disclosed by the government or

produced by third parties may contain particularly sensitive information, including

confidential business information belonging to one or more entities, sensitive

financial information, and personally identifying information. These materials shall

be plainly marked as sensitive by the government and third parties prior to disclosure

or production. No such materials, or the information contained therein, may be

disclosed to any persons other than the United States, defendants, counsel for

defendants, persons employed to assist the defense, or the person to whom the

sensitive information solely and directly pertains, without prior notice to the

government or to the producing third party, if the materials include documents

produced by a third party, and authorization from the Court. Absent prior permission

from the Court, information marked as sensitive shall not be included in any public

filing with the Court, and instead shall be submitted under seal (except in the case of

a defendant who chooses to include in a public document sensitive information

relating solely and directly to the defendant making the filing).

      4.     Defendants, defendants’ counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with this case by defendants, defendants’ counsel, and authorized




                                          2
    Case: 1:19-cr-00587 Document #: 87 Filed: 07/20/20 Page 3 of 4 PageID #:310




persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      5.     Defendants, defendants’ counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      6.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order.

      7.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of four ways, unless otherwise ordered

by the Court. The materials may be (1) destroyed; (2) returned to the United States;

(3) returned to the third party who produced the materials; or (4) retained in defense

counsel’s case file. The Court may require a certification as to the disposition of any

such materials. In the event that the materials are retained by defense counsel, the

restrictions of this Order continue in effect for as long as the materials are so

maintained, and the materials may not be disseminated or used in connection with

any other matter without further order of the Court.

      8.     To the extent any material is produced by the United States or a third

party to defendants or defendants’ counsel by mistake, the United States or the third

party shall have the right to request the return of the material and shall do so in

writing.   Within five days of the receipt of such a request, defendants and/or


                                          3
    Case: 1:19-cr-00587 Document #: 87 Filed: 07/20/20 Page 4 of 4 PageID #:311




defendants’ counsel shall return all such material if in hard copy, and in the case of

electronic materials, shall certify in writing that all copies of the specified material

have been deleted from any location in which the material was stored.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses specially

identified sensitive information as described in Paragraph 3, above, shall be filed

under seal to the extent necessary to protect such information, absent prior

permission from this Court.

      10.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:


                                         ROBERT W. GETTLEMAN
                                         District Court Judge
                                         United States District Court
                                         Northern District of Illinois

Date: July 20, 2020




                                            4
